        Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                      INDICTMENT

                v.                            Case No. ______________________

LEONA YOKI WASHINGTON;                        Violations: 21 U.S.C. §§ 846 and 853;
JABON CINQUE JOHNSON, a/k/a                   18 U.S.C. §§ 981(a)(1)(C), 1512(b)(2)(B),
BON, a/k/a B-LO;                              1512(b)(3), 1512(c)(1), 1512(i), and 2; and
DEVONTE IRVIN MARSHALL,                       28 U.S.C. § 2461
a/k/a TAE GUNZ;
GRANT JILES EUGENE PARKS,
a/k/a GP;
JANESSA JEAN MARIE RYAN;
WYAT KENNETH JOHNSON;
CLAUDIA LEIGH LOCKWOOD;
JOSIA ROSE MARY ROBERTS;
NIKKI MARIE JOHNSTON; and
VANIA LEE WILLIAMSON

                                      COUNT ONE

  Conspiracy to Possess with Intent to Distribute and Distribute Controlled Substances

The Grand Jury Charges:

      From in or about January 2019 to the present, in the Districts of North Dakota,

Washington, and elsewhere,

                         LEONA YOKI WASHINGTON;
                 JABON CINQUE JOHNSON, a/k/a BON, a/k/a B-LO;
                  DEVONTE IRVIN MARSHALL, a/k/a TAE GUNZ;
                    GRANT JILES EUGENE PARKS, a/k/a GP;
                        JANESSA JEAN MARIE RYAN;
                         WYAT KENNETH JOHNSON;
                        CLAUDIA LEIGH LOCKWOOD;
                        JOSIA ROSE MARY ROBERTS;
                        NIKKI MARIE JOHNSTON; and
                          VANIA LEE WILLIAMSON
        Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 2 of 11




did knowingly and intentionally combine, conspire, confederate, and agree together and

with others, both known and unknown to the grand jury, to possess with intent to distribute

and distribute a mixture and substance containing a detectable amount of fentanyl, a

Schedule II controlled substance, and a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), and 841(b)(1)(C), and Title 18,

United States Code, Section 2.

                                   Drug Quantity Finding

       The grand jury specifically finds that this conspiracy moved more than 40 grams of a

mixture and substance containing fentanyl 1, a Schedule II controlled substance, and more

than 100 grams of a mixture and substance containing heroin, a Schedule I controlled

substance.

                                        Overt Acts

       In furtherance of this conspiracy and to effect and accomplish the objects of it, one or

more of the conspirators committed the following overt acts:

        1.    It was a part of said conspiracy that the defendants and others did possess

with intent to distribute and distribute a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance, within the states of North Dakota,

Washington, and elsewhere;



1
 21 U.S.C. § 841(b)(1)(A)(vi): The chemical structure of fentanyl is N-phenyl-N-[1-(2-
phenylethyl)-4-piperidinyl] propanamide.
                                           2
            Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 3 of 11




       2.       It was a part of said conspiracy that the defendants and others did possess with

intent to distribute and distribute a mixture and substance containing a detectable amount of

fentanyl, a Schedule II controlled substance, within the states of North Dakota, Washington,

and elsewhere;

       4.       It was further a part of said conspiracy that the defendants and others would

and did attempt to conceal their activities;

       5.       It was further a part of said conspiracy that the defendants and others would

and did use telecommunication facilities;

       6.       It was further a part of said conspiracy that the defendants and others would

and did use United States currency in their drug transactions;

       7.       The distribution of a mixture and substance containing fentanyl, a Schedule II

controlled substance, on or about June 28, 2020, contributed to the death of K.J.J. in Red

Lake County, Minnesota;

       8.       The distribution of a mixture and substance containing fentanyl, a Schedule II

controlled substance, on or about August 1, 2020, contributed to the death of S.R.G. in

Fargo, North Dakota;

       9.       The distribution of a mixture and substance containing fentanyl, a Schedule II

controlled substance, on or about August 2, 2020, resulted in serious bodily injury to a

juvenile victim in Grand Forks, North Dakota;

       10.      On or about August 6, 2020, GRANT JILES EUGENE PARKS, a/k/a GP,

possessed with the intent to distribute approximately 56 “M-30” pills containing a mixture

                                                3
        Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 4 of 11




and substance containing fentanyl, a Schedule II controlled substance, in Grand Forks,

North Dakota;

      11.    On or about August 10, 2020, DEVONTE IRVIN MARSHALL, a/k/a TAE

GUNZ, distributed approximately 100 “M-30” pills containing a mixture and substance

containing fentanyl, a Schedule II controlled substance, in Fargo, North Dakota;

      12.    On or about August 11, 2020, JABON CINQUE JOHNSON, a/k/a BON,

a/k/a B-LO, distributed approximately 6 “M-30” pills containing a mixture and substance

containing fentanyl, a Schedule II controlled substance, in Fargo, North Dakota;

      13.    On or about August 26, 2020, JABON CINQUE JOHNSON, a/k/a BON,

a/k/a B-LO, distributed approximately 8 “M-30” pills containing a mixture and substance

containing fentanyl, a Schedule II controlled substance, and approximately one gram of

heroin, a Schedule I controlled substance, in Fargo, North Dakota;

      14.    On or about August 27, 2020, JABON CINQUE JOHNSON, a/k/a BON,

a/k/a B-LO, distributed approximately one gram of heroin, a Schedule I controlled

substance, in Fargo, North Dakota;

      15.    On or about September 22, 2020, LEONA YOKI WASHINGTON possessed

with the intent to distribute approximately 1,400 “M-30” pills containing a mixture and

substance containing fentanyl, a Schedule II controlled substance, and approximately 56

grams (2 ounces) of heroin, a Schedule I controlled substance, in Fargo, North Dakota; and




                                             4
        Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 5 of 11




       16.    LEONA YOKI WASHINGTON was an organizer, leader, manager, and

supervisor in this conspiracy;

       In violation of Title 21, United States Code, Section 846; Pinkerton v. United

States, 328 U.S. 640 (1946).




                                              5
        Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 6 of 11




                                       COUNT TWO

                                Tampering with a Witness

The Grand Jury Further Charges:

       On or about August 12, 2020, in the District of North Dakota,

                              LEONA YOKI WASHINGTON

did knowingly and corruptly persuade and attempt to persuade a co-conspirator to hinder,

delay, or prevent the communication to a law enforcement officer or judge of the United

States of information related to the commission or possible commission of a federal offense,

namely, the drug conspiracy alleged in Count One of this Indictment, by instructing a co-

conspirator to remain silent about the conspiracy;

       In violation of Title 18, United States Code, Sections 1512(b)(3), 1512(i), and 2.




                                              6
           Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 7 of 11




                                       COUNT THREE

                                 Tampering with a Witness

The Grand Jury Further Charges:

       On or about August 12, 2020, in the District of North Dakota,

                    DEVONTE IRVIN MARSHALL, a/k/a TAE GUNZ,

did knowingly and corruptly persuade and attempt to persuade another person to alter,

destroy, mutilate, or conceal an object with intent to impair the object’s integrity or use in an

official proceeding by instructing another to delete the contents of a cell phone and an email

account;

       In violation of Title 18, United States Code, Sections 1512(b)(2)(B), 1512(i), and 2.




                                               7
         Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 8 of 11




                                        COUNT FOUR

                                  Tampering with Evidence

The Grand Jury Further Charges:

       On or about August 12, 2020, in the District of North Dakota,

                                NIKKI MARIE JOHNSTON

did corruptly alter, destroy, and conceal, or attempted to do so, a record, document, or object

with intent to impair the object’s integrity or use in an official proceeding by deleting or

attempting to delete the contents of a cell phone and an email account alleged in Count

Three of this Indictment;

       In violation of Title 18, United States Code, Sections 1512(c)(1), 1512(i), and 2.




                                               8
         Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 9 of 11




                                        COUNT FIVE

                                  Tampering with Evidence

The Grand Jury Further Charges:

       On or about September 22, 2020, in the District of North Dakota,

                                 VANIA LEE WILLIAMSON

did corruptly conceal, or attempted to conceal, an object with intent to impair the object’s

integrity or use in an official proceeding by concealing United States currency derived from

the conspiracy alleged in Count One of this Indictment and alleged in the Forfeiture

Allegation of this Indictment;

       In violation of Title 18, United States Code, Sections 1512(c)(1), 1512(i), and 2.




                                               9
        Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 10 of 11




                             FORFEITURE ALLEGATION
The Grand Jury Further Finds Probable Cause That:

       Upon the conviction of, LEONA YOKI WASHINGTON; JABON CINQUE

JOHNSON, a/k/a BON, a/k/a B-LO; and GRANT JILES EUGENE PARKS, a/k/a GP, of

any of the offenses alleged in this Indictment, Defendants

                          LEONA YOKI WASHINGTON;
                 JABON CINQUE JOHNSON, a/k/a BON, a/k/a B-LO; and
                      GRANT JILES EUGENE PARKS, a/k/a GP,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, or

Title 18, United States Code, Section 981(a)(1)(C), or Title 28, United States Code, Section

2461, all right, title, and interest in any of the property constituting or derived from proceeds

obtained directly or indirectly as a result of the violations of Title 21, United States Code,

Sections 841 and/or 846, or Title 18, United States Code, Section 1512, and any property

used or intended to be used in any manner or part, to commit, or to facilitate the commission

of the said violation(s), and a sum of money equal to the total amount of proceeds obtained

as a result of the offenses, including, but not limited to:

              (1) $1,005 in cash seized in Grand Forks, North Dakota, on or about August 6,
                  2020;

              (2) $19,000 in cash seized in Fargo, North Dakota, on or about September 22,
                  2020;

              (3) $308 in cash seized in Fargo, North Dakota, on or about September 22,
                  2020;

              (4) $29,561 in cash seized in Fargo, North Dakota, on or about September 22,
                  2020; and

                                                10
        Case 3:20-cr-00187-PDW Document 2 Filed 10/21/20 Page 11 of 11




                (5) $3,244 in cash seized in Fargo, North Dakota, on or about September 22,
                    2020.

       If any of the forfeitable property as a result of any act or omission of the

defendant(s):

                (a) cannot be located upon the exercise of due diligence;

                (b) has been transferred or sold to, or deposited with, a third party;

                (c) has been placed beyond the jurisdiction of the court;

                (d) has been substantially diminished in value; or

                (e) has been commingled with other property which cannot be divided

                without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any other property of said

defendant up to the value of the forfeitable property;

       All in accordance with Title 21, United States Code, Section 853, Title 18, United

States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461.

                                            A TRUE BILL:



                                            _________________________________
                                            /s/ Foreperson
                                            Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

CCM:ld

                                                11
